Citation Nr: 1710133	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-23 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to service connection for a right hand disability.

3.  Entitlement to service connection for a left wrist disability.

4.  Entitlement to service connection for a right wrist disability.

5.  Entitlement to service connection for a left elbow disability.

6.  Entitlement to service connection for a right elbow disability.

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for a right shoulder disability.

9.  Entitlement to service connection for hypertension, to include as due to the herbicide exposure and as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971, from March 1973 to February 1979, and from October 1984 to February 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veteran Affairs (VA) Regional Office.  

In December 2012, the Board determined that new and material evidence had been submitted to reopen the previously denied claims of service connection for bilateral wrist, elbow and shoulder disabilities, as well as the claim of service connection for hypertension.  The de novo claims, as well as the claims pertaining to the bilateral hand and cervical spine disabilities, were remanded to the RO for further development and adjudication.

In October 2015, the Board denied the claim for an increased rating for a cervical spine disability and remanded the claims considered herein.  The Board finds that there has been substantial compliance with the previous Board action items, a VA opinion and re-adjudication.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's hypertension manifested within one year of active service.

2.  The Veteran does not have current diagnoses of disabilities regarding his bilateral hands, bilateral wrists, and bilateral elbows related to service.

3.  The preponderance of the evidence indicates that the Veteran's bilateral shoulder disability is not related to service and is not secondary to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  A right hand disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  A left hand disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  A right wrist disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  A left wrist disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  A right elbow disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

7.  A left elbow disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

8.  A right shoulder disability was not incurred in or aggravated by active service and is not related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

9.  A left shoulder disability was not incurred in or aggravated by active service and is not related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, in a June 2006 letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence that pertains to the claim.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cardiovascular-renal disease, including hypertension, if the disability manifests to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

SC, Bilateral Hands, Wrists, Elbows, Shoulders

The Veteran contends that he has current disabilities of the bilateral upper extremities to include his hands, wrists, elbows and shoulders either related to in-service incidents or due to his service-connected cervical spine disability.

In correspondence received in July 2009, the Veteran wrote that, one night in Vietnam while being under attack, he jumped into a foxhole and sprained his wrists. He also described having to beat an ammunition box open with his hands because it was stuck. He additionally described falling off of the top of an armored personnel carrier and landing on his shoulders from about twelve feet. His descriptions of these combat-related traumas are credible.  See 38 U.S.C.A. § 1154 (b). 

The Veteran's awards and decorations include the Combat Action Ribbon.  His military occupations specialty includes that of Field Artilleryman.  He is shown to have participated in combat in Vietnam.

The incidents of injury described by the Veteran are consistent with the circumstances and hardships of his combat service.  38 U.S.C.A. § 1154 (b). Accordingly, they are presumed to have occurred, absent clear and convincing evidence to the contrary.  Id.

In March 2013, the Veteran was afforded a VA examination to consider his claims. The examiner reiterated the Veteran's claims of injury during service and the relevant medical evidence.  

With regards to the hands, wrists and elbows, the examiner indicated that the Veteran has been evaluated by several clinicians but he does not have a diagnosis other than multiple painful joints.  There are no abnormal labs such as elevated uric acid levels, RA levels, ESR levels, and no objective testing indicating arthritis (other than in the bilateral shoulders).  The examiner additionally indicated that it is not medically credible that the cited in-service injuries caused a degree of disability severe enough to have symptoms but no x-rays findings until decades later.  The examiner also noted the Veteran's 1996 bone scan which would have shown inflammation of the claimed joints if they were irritated, even if plain x-rays did not indicate arthritis at that time.  The examiner indicated that it is less likely than not that the Veteran's claimed hand, wrist or elbow pain is related to service as there is no evidence of record in the Veteran's service treatment records to support a contention that such disabilities began during active service or within one year of service and no indication that the joints had problems during active service or are related to any incident of active service.  The examiner additionally reiterated, several times, that the Veteran's hands, wrists and elbows have no medical current objective medical diagnoses.

The examiner indicated that the Veteran was diagnosed with degenerative joint disease of the shoulders.  The examiner indicated that it is less likely than not that the Veteran's bilateral shoulder arthritis is related to service, any incident of service or is aggravated by or secondary to his service-connected cervical spine disability.  The examiner indicated that it was noted on a 2013 x-ray that the Veteran had mild arthritis, "not overly unusual for age"; however, no arthritis showed up on a 2008 left shoulder x-ray (but no right shoulder x-ray was taken at that time).  Thus, the examiner indicated that the Veteran's shoulder arthritis showed up several decades post-service.  Additionally, the examiner opined that the Veteran's bilateral shoulder disability is not secondary to or aggravated by his service-connected cervical spine disability, indicating that the Veteran's cervical spine would not be expected to cause increased wear and tear or trauma to the shoulder joints which would result in degenerative joint disease.

An April 2013 examination report indicates that the Veteran had been tested for arthritis at the VA since at least 1992.  A review of the labs and x-rays indicate no arthritis with the exception of the shoulders, which was not noted until more than twenty-five years post-service.

The Board observes that VA treatment records indicate that the Veteran has osteoarthritis of various joints.  However, apparently, these notations, with the exception of the shoulders, were based on the Veteran's verbal medical history rather than objective testing.

Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran has disabilities of the bilateral hands, bilateral wrists, bilateral elbows, or bilateral shoulders which are related to active service.  

The Board notes that there is no indication that the Veteran's bilateral shoulder disabilities are related to active service except for the Veteran's own statements.  In this regard, the Board observes that the Veteran's service treatment records do not indicate bilateral shoulder disabilities.  As explained by the VA examiner, his bilateral shoulder disabilities are not related to in-service events as described by the Veteran.  The Veteran was not diagnosed with bilateral shoulder disabilities until many years post-service and no medical professional has associated this with his period of active duty or any incident of service.  Additionally, the only probative medical opinion of record indicates that the Veteran's bilateral shoulder disability is not secondary to or aggravated by his service-connected cervical spine disability.

Concerning the remaining claims, as a layperson in the field of medicine, the Veteran does not have the medical competence to identify or diagnose a more generalized arthritic process, as this is a complex determination that cannot be made based on lay observation alone.  The VA treatment records showing a lack of diagnoses pertaining to specific areas of the body rather than another or discrete form of arthritis as a more diffuse or generalized process (and notwithstanding the characterization of the Veteran's reported symptoms as "diffuse arthralgia," which does not equate to arthritis or a diagnosed condition) carry more weight than the open-ended claims.  Finally, to the extent the Veteran is claiming a more general pain disorder, it is well established that pain alone, absent an identified malady or diagnosed condition, does not qualify as a disability eligible for service-connected compensation benefits.  See Sanchez-Benitez, 13 Vet. App. at 285.  

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's claimed conditions are related to active service, any incident of active service or are secondary to or aggravated by any service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Hypertension

The Veteran contends that his hypertension began during service, or in the alternative, or is due to herbicide exposure or his service-connected PTSD.

Regarding the Veteran's service treatment records, at the Veteran's April 1967 service enlistment examination, his blood pressure was measured as 120/80.  At a July 1971 service discharge examination, blood pressure was measured as 128/104.  The examining clinician rendered an impression of "prob. labile hypertension."  At a January 1973 enlistment examination, blood pressure was measured as 136/82.  At a January 1975 reenlistment examination, blood pressure was measured as 110/90.  At a December 1979 annual examination, blood pressure was measured as 136/98.  At a November 1982 service reenlistment examination, blood pressure was measured as 118/80.  At a June 1984 annual examination, blood pressure was measured as 138/96.  At a February 1985 service discharge examination, blood pressure was measured as 128/110 sitting, and 120/105 recumbent.  

In January 1986, the RO denied service connection for hypertension, on the basis that a November 1985 VA examiner was unable to ascertain any hypertension.  At the November 1985 VA examination, blood pressure was measured as 128/82, 134/86, and 132/88.

At a VA examination in June 1996, blood pressure was measured as 140/108 sitting, 136/98 recumbent, and 138/102 standing. 

VA obtained a medical opinion in January 2016.  The examiner reiterated the relevant evidence of record and correct dates of service.  The examiner, in response to the question concerning whether the hypertension began within one year of service, responded that the Veteran was given medication for hypertension soon after his final period of active duty (ending in 1985) and that the presumption is that his doctor checked him out and made the diagnosis prior to treating.

Thus, the Board finds that the preponderance of the evidence indicates that service connection for hypertension manifested within one year of service; thus, such claim must be granted.



ORDER

Entitlement to service connection for a left hand disorder is denied.

Entitlement to service connection for a right hand disorder is denied.

Entitlement to service connection for a left wrist condition is denied.

Entitlement to service connection for a right wrist condition is denied.

Entitlement to service connection for a left elbow disorder is denied.

Entitlement to service connection for a right elbow disorder is denied.

Entitlement to service connection for a left shoulder condition is denied.

Entitlement to service connection for a right shoulder condition is denied.

Entitlement to service connection for hypertension is granted.




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


